DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Haghighatian.
                                         
Receipt is acknowledged of Remarks filed on 07/11/22. No Amendments have been filed. Accordingly, claim 1 remains under examination. Claims 5-20 remain withdrawn. 

Rejections not reiterated from the previous Office Action are hereby withdrawn. The following rejections are reiterated. They constitute the complete set of rejections and/or objections presently being applied to the instant application.

                             Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liebler et al. (US 2016/0325010) in view of the Saidy Publication (2013, Geoderma, Saidy et al.), Lo et al. (US 2012/0004636) and the Gronvold Publication (1958, Journal of the American Chemical).

Applicant’s invention
Applicant claims an iron oxide/nanokaolin composite hemostatic agent, comprising as an active ingredient a composite of a nanokaolin and an iron oxide, wherein the active ingredient is made by loading the iron oxide on a surface of the nanokaolin, wherein the mass percentage of the iron oxide is 15-45%, wherein the iron oxide is α-ferric oxide.

Determination of the scope of the content of the prior art (MPEP 2141.01)
Liebler et al teach a method for adhering a biological tissue surface to a second surface in a subject in need thereof comprising the steps of absorbing a layer of nanoparticles on at least one of the biological tissue surface and the second surface and bringing the biological tissue surface and the second surface into contact for a time sufficient for the biological tissue surface and the second surface to adhere to each other (page 24, claim 1). Liebler et al. teach the nanoparticles are solid nanoparticles (page 24, claim 9). Liebler et al. teach the nanoparticles are inorganic, organic or mixed and are coated or grafted (page 24, claim 10). Liebler et al. teach the nanoparticle are metal oxides and kaolin (page 9, paragraph 69; page 24, claim 11).
Liebler et al. teach the nanoparticles include iron oxides (FeO, Fe2O3, and Fe3O4 [ferroferric oxide]) (page 9, paragraph 71; page 24, claim 13).
Liebler et al. teach the nanoparticles include core-shell particles such as iron oxide core/silica shell particles (page 9, paragraph 81).
Liebler et al. teach that using iron oxide nanoparticles in the presence of blood flow such as occurring after liver resection, yielding permanent hemostasis within a minute. Also disclosed is that dorsal wounds were nanobridged by iron oxide (Fe2O3NP) nanoparticles. The wound edges were maintained in contact manually for less than one minute after which time the wound has closed. (See [0007] and [0220]). 
Difference between the prior art and the claims (MPEP 2141.02)
Liebler et al. do not specifically disclose the active ingredient is made by loading the iron oxide on a surface of the nanokaolin or the mass percentage of the iron oxide is 15%-45% or the iron oxide is a-ferric oxide. It is for this reason the Saidy Publication, Lo et al. and the Gronvold Publication are added as secondary references.

Saidy et al. teach the effects of interactions between hydrous iron oxides and phyllosilicate clays. Saidy et al. teach the sorption capacity of kaolinitic clay increased significantly with goethite coating. Saidy et al. teach the results suggest that interactions with hydrous iron oxides and phyllosilicate clays can modify DOC sorption (page 15, Abstract). Saidy et al. teach kaolinite clays were obtained from the collection of clay materials at CSIRO Land and Water (page 16, col. 1, 2.1, paragraph 1). Goethite (α- FeOOH) was produced by slowly neutralizing a FeCl3 solution with NaOH (page 16, col. 1, 2.1, paragraph 2). Saidy et al. teach hydrous iron oxide coated clays (kaolinite with goethite) were prepared (page 16, col. 1, 2.1, paragraph 3).

Lo et al. teach devices for promoting the clotting of blood in human beings or animals, or hemostatic devices. Lo et al. teach the hemostatic additive material is kaolin (Abstract, [0014], claims 2 and 20). Lo et al. teach an additional inorganic hemostatic additive includes iron oxide (Fe2Os) (page 3, paragraph 28). Lo et al. teach inorganic hemostatic additive is about 1% to 20% or 30% of the fiber ([0030], claim 15).

The Gronvold Publication teaches that ferric oxide exists in two crystallin modifications, alpha and gamma, of which alpha is considered the stable form (page 1780, col. 1, paragraph 1).

      Finding a prima facie obviousness Rationale and Motivation 
                                      (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Liebler et al., Lo et al., the Saidy Publication, and the Gronvold Publication and load iron oxide on the surface of the nanokaolin. Liebler et al. teach nanoparticles that are used as hemostatic agents. Liebler et al. teach the nanoparticle are metal oxides, including iron oxides (FeO, Fe2O3, and Fe3O4 [ferroferric oxide]) and kaolin. One of ordinary skill in the art would have been motivated to coat the kaolin particles because Liebler et al. teach the nanoparticles are inorganic, organic or mixed and are coated. It would have been obvious to one of ordinary skill in the art to coat the kaolin particle taught by Liebler et al. with iron oxide because Saidy et al. teach that sorption capacity of kaolinitic clay increased significantly with goethite coating. Goethite is α-FeOOH. While Saidy et al. would not necessarily be considered analogous art, the mechanism of action is the same, sorption of material. Liebler et al. teach the kaolin and iron oxide particles are hemostatic agents which stop bleeding or absorption of blood. As such, if the same compound taught in the prior art, a nanokaolin particle coated with iron oxide that has increased sorption capacity, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose or property, a hemostatic agent, without evidence to the contrary.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Liebler et al., Saidy et al., Lo et al. and the Gronvold Publication and use a mass percentage of the iron oxide of the hemostatic agent of 15% to 45% of the composition. Liebler et al. teach nanoparticles that are used as hemostatic agents. Liebler et al. teach the nanoparticles are inorganic, organic or mixed and are coated or grafted. Liebler et al. teach the nanoparticle are metal oxides, including iron oxides (FeO, Fe2O3, and Fe3O4 [ferroferric oxide]) and kaolin. One of ordinary skill in the art would have been motivated to use a combination of nanokaolin and iron oxide in a composition because Liebler et al. teach hemostatic compositions comprising nanoparticles of kaolin and iron oxides. Lo et al. also teach hemostatic compositions comprising kaolin and additional additives, such as iron oxide. Lo et al. teach the inorganic hemostatic additive is 1 to 20% of the composition. 15% to 20% falls within the range of 15% to 45% that is currently claimed. Based on these teachings it would have been obvious to one of ordinary skill in the art to use weight percentages of iron oxide that are known to be used in the prior art, which fall within the claimed weight percentage. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Liebler et al., Saidy et al., Lo et al. and the Gronvold Publication and use a-ferric oxide as the iron oxide. Liebler et al. teach nanoparticles that are used as hemostatic agents. Liebler et al. teach the nanoparticle are metal oxides, including iron oxides (FeO, Fe2O3, and Fe3O4 [ferroferric oxide]) and kaolin. One of ordinary skill in the art would have been motivated to use α-ferric oxide as the iron oxide component based on the prior art. The Gronvold Publication teaches that α-ferric acid is the stable form of ferric oxide. As such, one of ordinary skill in the art would have been motivated to use the more stable form of ferric oxide with a reasonable expectation of success.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

                                  Response to Arguments
Applicant's arguments filed 07/11/ 2022 have been fully considered but they are not persuasive. 
Firstly, Applicant argues that Gronvold publication “mainly discusses about the heat capacity, the thermodynamic data and the magnetic property, which is unrelated to the hemostatic time and other hemostatic functions of the invention” (See Remarks, pages 7-8).
The argument is not persuasive. Gronvold publication teaches that ferric oxide exists in two crystallin modifications, alpha and gamma, of which alpha is considered the stable form. Firstly, as evidenced by Gronvold, there are only two forms of ferric oxide. As such one of ordinary skill in the art is capable of easily testing both known forms to discover the best form in any setting, such as hemostatic formulations. Thus, there is no invention in testing known options. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143.  Secondly, the claims are to a product comprising ion oxide and nanokaolin. The term hemostatic is an intended use limitation and not given patentable weight. Thus, any motivation to select α-ferric oxide would be sufficient to lead one of ordinary skill in the art to select the claimed form/agent. Thirdly, the Specification lists various forms of iron oxide including iron oxyhydroxide, α-ferric oxide, γ-ferric oxide and/or ferroferric oxide and does not provide any evidence that α-ferric oxide is superior to other iron oxide forms. 
Next argument is regarding the hemostatic time and a comparison of kaolin alone, ion oxide alone and the combination at given percentages of α-ferric oxide in reproduced Table 2 (See Remarks, page 8). 
The above argument is also not persuasive. Firstly, claim 1 does not identify the basis for the given percentage range of the iron oxide. As such it is not clear if the percentages are based on the total mass of the composite, the active agents, a composition or else. Secondly, Liebler teaches nanoparticle include iron oxides (FeO, Fe2O3 and Fe3O4 [ferroferric oxide]) and kaolin used as hemostatic agents. It is disclosed that using iron oxide n a bleeding site achieved hemostasis of the blood in less than 1 minute (See Liebler at [0007] and [0220]). As such permanent hemostasis has been achieved in 60 seconds or less which is much shorter time than 183±16 or even 132±13, which is at least twice the hemostasis time of Liebler. Additionally, Liebler and Lo both teach that kaolin is another effective hemostasis additive. As such one of ordinary skill in the art is more than motivated to combine two agents that are effective in the same treatment. The courts have held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980).
Applicant then points to the Specification and data to show unexpected and synergistic results form the combination of kaolin and iron oxide in reducing hemostasis time.  Applicant argues that the faster hemostatic effect of α-ferric oxide/nanokaolin is mainly due to the synergy between α-ferric oxide and nanokaolin. The data in Table 2 indicates that the α-ferric oxide-nanokaolin composite, wherein the α-ferric oxide has a mass of 15.7% to 43.6%, which falls within the 15% to 45%, as currently claimed, provides better hemostatic times than composites that contain 49.4% or 100% α-ferric oxide. 
The argument is not found persuasive because 1- the prior art teaches the same combination which would have had the same results. While the references do not disclose the hemostasis time of the combination, the same product is expected to have the same properties. The courts have held that "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The prior art, the primary reference, Liebler et al., teaches that nanoparticle of kaolin and iron oxide are hemostatic agent. The prior art reference, Lo et al., reinforces that iron oxide and kaolin are both effective hemostatic agents. As such, one of ordinary skill in the art would expect that a composite comprising iron oxide and kaolin would have better hemostatic properties. It is also noted that as stated above Liebler teach that iron oxide alone has a permanent hemostasis effect in less than 1 minute which is shorter than any of the time periods listed in Table 2 for the kaolin or iron oxide alone or in combination. 
It is further noted the data provided is not an evidence of a synergistic effect. At 43.6% iron oxide and nanokaolin, the hemostatic time is 183±16 seconds which encompasses the range of 167 to 199 seconds. The given hemostatic time of iron oxide alone is 193±9 seconds (184-202). Thus, the hemostatic time of claimed range of iron oxide and nanokaolin is well within the time given for iron oxide alone. The time for kaolin alone is 227±17 seconds, encompassing 210-244 seconds. A value of 199 seconds is not considered synergistic over a value of 210 seconds. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claim 1 remains rejected. Claims 5-20 remain withdrawn.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/  

Mina Haghighatian
Primary Examiner
Art Unit 1616